M'cCOY. J.
This is an original action brought under section 25 Code Civ. Pr. The plaintiff -is president of the state board of Regents of Education. A special meeting of said board was called and held at the city of Huron on the 10th and nth days of September. 1913, at which special meeting was transacted business pertaining to the duties oif said board. On -the same days the State Fair was- in session at the city of Huron, and plaintiff, in addition to performing duties as a member of said board, visited the fair grounds a portion of each of -said1 days. Thereafter plaintiff as such member of such board presented to the state auditor for allowance his Mil of expense for railroad fare, board and lodging, occasioned in attending said special meeting to the ■amount of $10.73. The state auditor refused -to allow such bill of expense on the ground that the same was in violation of Chapter 35S, Raws of 1913. The foregoing facts, among others, and also the allegation that said expense was not incurred in attending the State Fair, appears from plaintiff’s- complaint. The defendant, State, has appeared and -demurred to such complaint upon the ground that it -does not state- facts sufficient to constitute a cause of action..
The only question, involved is whether or not the bill thus incurred and presented is in violation of chapter 358, Laws of 1913. It is a matter of common knowledge in this state that for some years past many state officers and state boards were in the habit of ostensibly having “Special” state business at the particular times and places where political meetings, fairs and other public gatherings were to be held, and of attending such meetings, and transacting some ostensible state business, and also attending the public gathering, and then charging the expense of the trip-mileage and hotel-bills to the state; when as a matter of fact such “special” meeting was called with the view of attending such political meeting, fair or other gathering, rather than for the transaction of business for the state. With this knowledge in mind, and, for the purpose of correcting the abuse, the legislature of 1913, enacted chapter 358, which provides as follows:
“The state auditor is hereby prohibited from issuing any warrant for the expense incurred by any state officer, employee, or member of any state board, in attending any political meeting, *128state fair, corn palace, inaugural or other public meeting oif like character.”
It appears from the complaint that plaintiff did attend-' the State Pair a portion of each of -the days during which said special meeting of the 'board was being held. If this statute law means anything at all, it means that the state officers mentioned therein are prohibited from securing warrants for expenses covered by time during which they attended such political meetings, fains, and other public gatherings, although they might at such time also have transacted some business- for the state. Any other construction will render suc-h law a nullity and permit of -the same abuses sought to be remedied or corrected thereby. This law in effect says that the -state officials, and boards therein mentioned cannot charge to- the state expenses incurred for meetings of such officers and'boards at the time and places when and where any of -the meetings therein referred to are 'being held. This provision of the law could have no application to a state- official or board who had some legal duty to perform in connection with the state fair, which required the presence at the fair of such official or board. The Board of Regents ha-s no legal duties to perform in -connection with state fairs, or that would require their presence thereat.
The demurrer may be sustained.
WHITING, J.
Under the majority holding herein, if one of the state boards believes it to be to the best interests of the state — yes, even that it be absolutely essential to the welfare of the department or institution under its charge — that a meeting of such board be held at the same time and in the same city as the state fair is to be hel-d, and the members of such board are willing to forego the pleasure of attending such fair either before, during or after the period- needed for the transaction of the business of their board, and therefore, acting in- perfect good faith toward the people of this -state, such board holds a meeting at the prescribed time and place but every member refrains from attending the fair, yet they must suffer the loss of their legitimate expenses incident to attending such meeting. Conceding -there was an evil custom of such common knowledge that we will presume it to have been known to the members.of the legislature, and conceding that the legislature desired -to put an end to such custom and *129that the act before us was designed for such purpose, yet it- is only from the plain and fair import of the words used, when such words are construed in accordance with some accepted rule of construction, that we are permitted to determine the remedy provided, I believe we should refuse to place any such construction upon a law as will result in penalizing the honest official when there is nothing in the words used that indicates such an intent.
It might be pertinent to inquire what would be the effect of ■this statute, under the majority view, if the board had met the day before the fair opened and, after closing its business on that day, some one of the board had remained the rest of the week in attendance upon the fair. Certainly those who did not remain would be entitled to recover the expenses of the meeting; could the other one collect the same expenses?
The statute as it reads on its face is but a declaration of what was the law without any statute. While it is a fundamental rule in construing statutes, that one must strive to ascertain and give effect to the intention of the legislature, yet it is just as fundamental that the intention must be the intention as expressed in the statute, and where the meaning of the language used is plain, it must be given effect by the court. 36 Cyc. 1106. Or as this court said in Ex parte Brown, 21 S. D. 515, 114 N. W. 303:
“While it is the duty of the court to seek for and give effect to the meaning of the lawmakers, its research must not extend beyond legislative language when couched in words that are free from any ambiguity.”
As is said in Rossmiller v. State, 114 Wis. 169, 89 N. W. 839, 58 L. R. A. 93; 91 Am. St. Rep. 910:
“It is not allowable to interpret what has no need of interpretation. When the meaning of a law is evident, to go elese-where in search of conjecture -in order to restrict or extend the act would be an attempt to elude it — a method which, if once admitted, would be exceedingly dangerous, for there would be no law, however definite and precise in its language, which, might not by interpretation be rendered useless. * * *
“Where the meáning is evident, and leads to no absurd con-*130elusion, there can be no reason for refusing to admit the meaning which the word's naturally represent.”
It may he said that it is absurd to suppose the legislature only intended a statutory declaration of what was already the law. This is not the absurdity contemplated by that rule of construction which allows one to look beyond the. clear meaning of the ' words used when, as Cyc. says: “An adherence to1 the strict letter would lead to * * * absurdity.” What is meant is that when the law itself, construed according to the strict letter, would be absurd, then one can look beyond the strict letter, no matter how plain its meaning, for the intent of the lawmakers, and if possible, carry out such intent. The law as it reads' in plain Ruglish is a declaration of what all must con|cede is a just and reasonable rule — it is far from absurd though one might deem it to have been needless, and therefore absurd, for the legislature to enact same. It must be conceded that it would have been very easy for the legislature, in plain every day English, to have enacted a law forbidding meetings of public officers to be held at certain times or places, of providing that, if -held at such times, no officer attending could collect expenses for 'attending if he also attended the festival or public meeting held at such time and place, or, if the legislature saw fit, it could very readily in common every clay English make it plain that such officer attending an official meeting at such time and place could not collect expenses therefor even though he did not attend the public gathering. We are not here to carry out the intent of the legislature, when to do so would do violence to< the English language: As was well said in Woodbury & Co. v. Berry, 18 Ohio St. 456:
“We .are satisfied, by considerations outside of the language, that the legislature intended to enact something very different from what it d-id enact. But it did not carry out its intention;; and we cannot take the will for the deed. It Is our legitimate function to interpret legislation, but not to supply its omissions. * * *
'Where a law is plain and unambiguous,, whether it be' expressed iff general or limited terms, the legislature should be intended to> mean what they have plainly, expressed, and consequently no room is left for construction.’ ”
*131And as said in Miles v. Wells, 22 Utah 55, 61 Pac. 534:
“But, where there is no ambiguity, the language must be taken as the expression of the legislature’s intention, unless other provisions of the statute clearly show that the language was used in a sense different from its natural and ordinary meaning.”
The demurrer should be overruled.
Polley, J. I concur in the views expressed by Whiting, J.